SWYGERT, Senior Circuit Judge,
dissenting.
The issue in this case is whether Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (1976 & Supp. IV 1980), as amended by the Pregnancy Discrimination Act of 1978 (“PDA”), Pub.L. No. 95-955, 92 Stat. 2076 (codified at 42 U.S.C. § 2000e(k) (Supp. IV 1980)), prohibits an employer who provides disability insurance to the spouses of employees from treating pregnancy differently from other illnesses and injuries under that insurance plan. Title VII makes it “unlawful ... for an employer ... to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s ... sex.” Section 703(a)(1), 42 U.S.C. § 2000e-2(a)(1) (1976). In 1976 the Supreme Court held that an employee disability insurance plan that carved out pregnancy for special treatment did not discriminate on the basis of sex, on the ground that pregnancy is a unique condition whose exclusion did not make the remaining areas of coverage unequal. General Electric Co. v. Gilbert, 429 U.S. 125, 138-40, 97 S.Ct. 401, 409-410, 50 L.Ed.2d 343 (1976). Congress rejected this interpretation when it enacted the PDA, which provides that
[t]he terms “because of sex” or “on the basis of sex” include, but are not limited to, because of or on the basis of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work ....
42 U.S.C. § 2000e(k) (Supp. IV 1980). The majority interprets the language and legislative history of this provision to clarify the definition of sex discrimination only with regard to the pregnancies of employees, and not the spouses of employees, reasoning that Congress was motivated by a desire to prevent women who might become pregnant from being placed at a disadvantage in the job marketplace. I believe that the majority confuses legislative motive and intent. Whatever Congress’s motive for legislating was, I think its intent to modify the definition of sex discrimination to include discrimination on the basis of pregnancy generally, and not just in the Gilbert situation, is clear. That principle, in conjunction with the preexisting Title VII principles that discrimination against men is as unlawful as discrimination against women, and that fringe benefits (which include spousal insurance) must be furnished on a sex-neutral basis, mandates my conclusion that if an employer chooses to provide disability insurance benefits to employees’ spouses it must do so nondiscriminatorily, and consequently may not exclude pregnancy coverage. I therefore respectfully dissent.
I
The starting point for statutory interpretation is the language of the statute itself. The portion of the PDA with which we are concerned (quoted above) contains two clauses joined by the conjunction “and”: the first is a generalized statement of the principle that sex discrimination includes pregnancy discrimination, and the second is a more specific statement that women disabled by pregnancy shall be treated the same as people disabled by other conditions. The majority argues that Title VIPs prohibition of sex discrimination, when glossed by the definition of sex discrimination provided by the first clause of the PDA, in terms prohibits “discrimination against any individual ... because of such individual’s ... [pregnancy, childbirth, or related medical condition].” 42 U.S.C. § 2000e-2(a)(1) *1482(1976) (with the bracketed language of the PDA, 42 U.S.C. § 2000e(k) (Supp. IV 1980), substituted for the word “sex”). See also EEOC v. Lockheed Missiles & Space Co., 680 F.2d 1243, 1245 (9th Cir.1982), petition for cert. filed, 51 U.S.L.W. 3485 (U.S. Jan. 4, 1983) (No. 82-1006). It concludes that pregnancies of employees only, and not of employees’ spouses, invoke the Act’s prohibition. The majority also argues that the reference in the second clause of the PDA to pregnant women’s “ability or inability to work” limits the coverage of the PDA to women employees. See also Newport News Shipbuilding & Dry Dock Co. v. EEOC, 667 F.2d 448, 451-52 (4th Cir.) (Hall, J., dissenting), aff’d on rehearing en banc per curiam, 682 F.2d 113 (4th Cir.1982), cert. granted, - U.S. -, 103 S.Ct. 487, 74 L.Ed.2d 630 (1982). I disagree with both conclusions.
A
The majority’s interpretation of the first clause, though perhaps superficially appealing, is too facile. Because the PDA does not provide that “the term ‘sex’ shall be interpreted to mean ‘pregnancy,’ ” it is inappropriate to superimpose the language of the PDA on Title VII section 703(a)(1) in the way the majority suggests. Rather, the PDA’s application to the present ease is more complex: Joslyn’s spousal insurance plan violates Title VII because (1) it makes a distinction between male and female employees (only male employees are affected by the special treatment of pregnancy),1 and (2) the PDA decrees the reason for the distinction discriminatory (treating pregnancy differently from other disabilities discriminates on the basis of sex). Both of these steps are necessary to the analysis of a Title VII violation: if an employer makes a distinction between employees because of their sex but the distinction is not discriminatory, there is no violation; and conversely if an employer makes a sexually discriminatory distinction that affects male and female employees equally, there is no violation. As an example of the former (in which step (1) alone is satisfied), a modeling agency may assign only its female employees to the modeling of women’s clothes, because its categorization of employees is not discriminatory even though it explicitly distinguishes on the basis of sex. See 1 A. Larson & L. Larson, Employment Discrimination § 10.00 (1982). As an example of the latter (in which step (2) alone is satisfied), an employer may provide disability insurance for its employees’ male children only, even though it discriminates between children on the basis of their sex, because it does not distinguish male and female employees, all of whom may have daughters. This second example illustrates why a disability plan covering employees’ children that excluded pregnancy benefits would not violate Title VII: although the distinction between pregnancy and other conditions is, according to the PDA, “on the basis of sex,” the exclusion affects male and female employees equally. That is not true when the distinction is made on the basis of a spouse’s sex (or capacity for pregnancy), as here. In that case the sex-based distinction affects male and female employees unequally, because the sex of the employee is directly and inversely correlated to the sex of the spouse. The distinction is then both sex-based and discriminatory on the basis of the employee’s sex, which is all that is required to constitute a violation of Title VII.
In fact, the present case is no different than the cases that have found discrimination when fringe benefits were awarded on account of spouses of only one sex. See Wambheim v. J.C. Penney Co., 642 F.2d 362, 364 (9th Cir.1981) (spousal benefits provided only if the employee was head of household, a requirement few women met, resulting in disproportionate denials of benefits to male spouses); cf. Califano v. Goldfarb, 430 U.S. 199, 207-09, 97 S.Ct. 1021, 1027-1028, 51 L.Ed.2d 270 (1977) (survivor’s benefits paid *1483automatically to employee’s widow but not to employee’s widower) (decided under equal protection component of fifth amendment due process clause); Weinberger v. Wiesenfeld, 420 U.S. 636, 645, 95 S.Ct. 1225, 1231, 43 L.Ed.2d 514 (1975) (survivor’s benefits paid to widows but not widowers) (due process clause); Frontiero v. Richardson, 411 U.S. 677, 688-91, 93 S.Ct. 1764, 1771-72, 36 L.Ed.2d 583 (1973) (benefits for dependent spouses paid automatically to wives but not husbands) (due process clause). In these cases the distinctions made on the basis of the spouses’ sex produced discrimination on the basis of the employees’ correlative sex, just as Joslyn’s disability insurance plan, which distinguishes among spouses on the basis of their capacity to become pregnant (which the PDA makes equivalent to distinctions on the basis of sex), produces discrimination on the basis of the employee’s correlative sex. The language of the PDA’s first clause therefore appears applicable in cases involving spousal fringe benefits.
B
The majority argues further, however, that the PDA’s second clause limits the scope of the first. I disagree with its conclusion that the reference to pregnant women’s “ability or inability to work” limits the statute’s coverage to women employees for two reasons. First, the thrust of the clause is to require that pregnancy be treated like other disabilities, and the concept of disability — whether it be that of an employee or not — necessarily involves the notion of inability to work. It is therefore at least arguable that the phrase defines the type of coverage and not the class of people covered. This conclusion is bolstered by the fact that the statute commands that pregnant women be treated the same as other persons, rather than other employees, similar in their ability or inability to work. See Newport News Shipbuilding & Dry Dock Co. v. EEOC, 667 F.2d at 451.
More importantly, the structure of the PDA does not purport to make the second • clause act as a limitation on the first. Because the two clauses are joined by the conjunction “and,” they ought grammatically to have independent meaning. Construing the PDA in this way in fact makes eminent sense: the first clause states a general principle, and the second (to the extent it is limited to women employees) states the particular concern that motivated the legislation. Beading the clauses as independent would give each part of the statute meaning, but reading the second as a limitation on the first would make the first clause superfluous. It is too well known to require citation of authority that statutes should be construed so as to give each part meaning.
Indeed, even if the second clause stood alone and referred only to women employees, it could be construed to prohibit discrimination on the basis of pregnancy in the employment context generally. In McDonald v. Santa Fe Trail Transportation Co., 427 U.S. 273, 285-96, 96 S.Ct. 2574, 2581-86, 49 L.Ed.2d 493 (1976), the Supreme Court held that 42 U.S.C. § 1981 (1976), which provides that “[a]ll persons ... shall have the same right ... to make and enforce contracts ... as is enjoyed by white citizens,” included a prohibition of racial discrimination against whites despite its apparent concern with the rights of nonwhites. Just as the particular language of section 1981 was construed “simply as emphasizing ‘the racial character of the rights being protected,’ ” 427 U.S. at 287, 96 S.Ct. at 2582 (quoting Georgia v. Rachel, 384 U.S. 780, 791, 86 S.Ct. 1783, 1789, 16 L.Ed.2d 925 (1966)), so the PDA’s concern with the rights of women employees may simply emphasize the employment-related character of the right there preserved. See Note, Spousal Benefits Under the Pregnancy Discrimination Act, 50 Geo.Wash.L.Bev. 827, 840 & n. 114 (1982). The PDA’s requirement that pregnancy be treated like other disabilities “for all employment-related purposes” supports this view. The terms on which an employee receives fringe benefits, even if the benefits accrue to the employee’s spouse, are unquestionably employment-related. See Califano v. Goldfarb, 430 U.S. at 207-08, 97 S.Ct. at 1027; Weinber-*1484ger v. Wiesenfeld, 420 U.S. at 646-47, 95 5. Ct. at 1232. McDonald concluded that section 1981’s application was broader than its literal terms might suggest largely on the basis of its legislative history. 427 U.S. at 287-96, 96 S.Ct. at 2582-86. As I demonstrate below, the legislative history of the PDA confirms that Congress similarly understood the PDA’s reach not to be limited by the particular concern that prompted its passage.
I conclude that the language and structure of the PDA prohibits the conditioning or exclusion of pregnancy benefits in otherwise comprehensive spousal disability plans, either because the first clause, which modifies the definition of sex discrimination generally, has force independent of the more specific second clause; because the second clause is not in terms limited to women employees; or because the second clause, even if so limited in terms, was intended to have broader effect.
II
The legislative history of the PDA confirms what its language suggests. The congressional hearings, committee reports, and debates repeatedly express dissatisfaction with the rationale of the Supreme Court’s decision in Gilbert, see, e.g, Discrimination on the Basis of Pregnancy, 1977: Hearings on S. 995 Before the Subcomm. on Labor of the Senate Comm. on Human Resources, 95th Cong., 1st Sess. 28 (1977) (“Senate Hearings”) (statement of Sen. Abourezk); id. at 25 (statement of Sen. Kennedy); id. at 20-22 (statement of Sen. Mathias), id. at 6, 10 (statement of Sen. Bayh); H.R.Rep. No. 948, 95th Cong., 2d Sess. 2 (1978) (“House Report”), reprinted in 1978 U.S. Code Cong. & Ad.News 4749, 4750; S.Rep. No. 331, 95th Cong., 1st Sess. 2-3, 8 (1977) (“Senate Report”); 124 Cong.Rec. 21,440 (1978) (statement of Rep. LaFalce); id. at 21,436 (statement of Rep. Sarasin); 123 Cong.Rec. 29,663-64 (1977) (statement of Sen. Culver); id. at 29,661-62 (statement of Sen. Cranston); id. at 29,660 (statement of Sen. Biden); id. at 29,641 (statement of Sen. Bayh), and evidence an intention to reverse Gilbert by striking at its premise rather than its specific conclusion. This intention is not only evident from the generalized formulation of the new proposed definition, see, e.g., Senate Hearings at 81 (statement of Francis T. Coleman, Attorney, on behalf of National Association of Manufacturers) (bill is broader than necessary to reverse Gilbert); House Report at 1, 1978 U.S.Code Cong. & Ad.News at 4750 (“H.R. 6075 wiil amend Title VII to clarify Congress’ intent to include discrimination based on pregnancy, childbirth or related medical conditions in the prohibition against sex discrimination in employment.”); Senate Report at 3-4 (“This bill was intended to make plain that ... discrimination based on pregnancy, childbirth, and related medical conditions is discrimination based on sex. Thus, the bill defines sex discrimination, as proscribed in the existing statute, to include these physiological occurrences ....”); id. at 9 (“This legislation ... requires that where hospital medical benefits are provided they must be provided on a nondiscriminatory basis.”); 124 Cong.Rec. 21,440 (1978) (statement of Rep. LaFalce); 123 Cong.Rec. 29,642 (1977) (statement of Sen. Bayh), but also was explicitly acknowledged. The bill’s drafters deliberately chose to amend the general definition of sex discrimination rather than change the result only in the situation presented in Gilbert:
The prohibition against discrimination contained in S. 995 would apply to all aspects of the employment process — to hiring, reinstatement rights, seniority, and other conditions of employment covered by Title VII as well as to disability benefits. The basic purpose of S. 995, therefore, is to ensure that pregnancy related disabilities are treated the same as all other temporary disabilities. S. 995 achieves this goal by amending the definition section of Title VII so that it is clear that for purposes of Title VII, discrimination on account of pregnancy is sex discrimination. Amendment of the definition portion of Title VII appears more appropriate than an alternative, which would be to add a new, separate *1485prohibition to the Act. What I believe we are attempting to accomplish through this legislation is to clarify what many of us thought was the original intent of the Act.
Senate Hearings at 51-52 (statement of Drew S. Days, III, Assistant Attorney General, Civil Rights Division); see also id. at 35 (remarks of Sen. Williams, Chairman of Committee on Human Resources and bill’s co-sponsor) (“The Supreme Court Justice writing the majority [in Gilbert] said, in part, ‘particularly in the case of defining the term “discrimination,” which Congress has nowhere in title VII defined ... ’ That is the approach we are taking here in this particular area of discrimination. We are amplifying the definition and saying that to withhold where all other disabilities are covered is sex discrimination. So this bill is the clearest, most direct way of doing it and it tracks with the majority opinion in Gilbert.”); Legislation to Prohibit Sex Discrimination on the Basis of Pregnancy: Hearing on H.R. 5055 and H.R. 6075 Before the Subcomm. on Employment Opportunities of the House Comm, on Education and Labor, 95th Cong., 1st Sess. 172 (1977) (“House Hearings”) (statement of Drew S. Days, III) (“To the extent that, after Gilbert, there are other questions remaining regarding discrimination on account of pregnancy, this legislation will aid the courts by clarifying the meaning of title VII in this area.”); id. at 131 (statement of Drew S. Days, III) (amendment of the definition preferred over a specific prohibition). It is therefore clear that Congress was dissatisfied with the reasoning process by which the Court, focusing on inclusions, concluded that a benefit system that excludes pregnancy coverage is nondiscriminatory so long as the inclusions are equal.
Congress’s intention to invalidate this rationale suggests that the PDA’s first clause, which states the modified definition of sex discrimination, has force independent of the second clause, to the extent that the second clause merely prohibits the specific practice upheld in Gilbert. Indeed, the congressional committee reports explicitly state that the PDA was intended both to revise the definition of sex discrimination in general and to reverse Gilbert in particular. See House Report at 3, 1978 U.S.Code Cong. & Ad.News at 4751 (bill “was introduced to change the definition of sex discrimination in Title VII to the commonsense view and to ensure that working women are protected”) (emphasis added); id. at 13, 1978 U.S. Code Cong. & Ad.News at 4761 (section-by-section analysis) (“This section ... broadens the definition of sex discrimination in the act .... It also makes clear that fringe benefit programs must treat women affected by those conditions equally to other employees on the basis of their ability or inability to work ....”) (emphasis added); Senate Report at 3 (same); id. at 14 (section-by-section analysis) (same).
The legislative history therefore confirms my textual reading of the second clause of the PDA as not limiting the first, and reinforces my conclusion that the revised definition applies in the present case. But the legislative history goes further: - whenever the question arose whether the revised definition would be applicable to dependents’ and spouses’ benefit plans (although that was not Congress’s primary concern), the answer given was that the new definition would apply in conjunction with existing employment discrimination principles:
[Tjhis legislation clarifies the definition of sex discrimination for title VII purposes. Therefore the question in regard to dependents’ benefits would be determined on the basis of existing title VII principles.
... Presumably because plans which provide comprehensive medical coverage for spouses of women employees but not spouses of male employees are rare, we are not aware of any title VII litigation concerning such plans. It is certainly not this committee’s desire to encourage the institution of such plans. If such plans should be instituted in the future, the question would remain whether, under title VII, the affected employees were discriminated against on the basis of their sex as regards the extent of coverage for their dependents.
Senate Report at 5-6; see also 123 Cong. Rec. 29,663 (1977) (remarks of Sen. Cran-*1486ston); House Hearings at 188 (remarks of Rep. Clauss) (following a discussion of whether the bill would mandate pregnancy-benefits for spouses of male employees on a par with the benefits furnished female employees in the absence of a spousal-benefit plan):
The disability plans usually do not provide for the disability of a spouse of the worker, when she or he is disabled on the job.
You are talking about equal treatment. So, in fact, if the disability plan is limited to employees, then in providing for pregnancy related disability, that too would be limited to employees.
If the disability plan should be so unique that it would apply to a disability of the spouse who is not an employee, then the example given by the prior witness [concerning the furnishing of pregnancy benefits to spouses] will come into play.
In addition, two of the Senate sponsors of the bill expressed the view that the application of existing Title VII principles, with the incorporation of the new definition of discrimination, would require that pregnancy benefits be furnished to spouses on the same terms that other benefits are provided for spouses. See 123 Cong.Rec. 29,663 (1977) (remarks of Sen. Cranston) (“I would like to express for the record my own view that [a comprehensive plan covering spouses that excluded pregnancy benefits] would indeed be discriminatory and would be prohibited by the title VII sex discrimination ban.”); id. at 29,642 (remarks of Sen. Bayh) (“I feel that the history of sex discrimination cases under the 14th amendment in addition to previous interpretations of Title VII regulations relating to the treatment of dependents will require that if companies choose to provide full coverage to the dependents of their female employees, then they must provide such complete coverage to the dependents of their male employees.”).
The majority argues that application of existing Title VII principles would result in upholding spousal benefit plans that are comprehensive but for disability resulting from pregnancy, on the ground that the rationale of Gilbert — that equality should be judged on the basis of inclusions rather than exclusions — survives in the spousal-benefit context. I disagree. The legislative history abundantly demonstrates that Congress sought to reverse not only the specific conclusion reached in Gilbert but also the Court’s understanding of what constitutes discrimination in general. It would frustrate that intent to preserve the disfavored rationale for some select purposes. Moreover, we are not constrained to interpret Congress’s reference to “existing Title VII principles” as signifying the Gilbert rationale. By referring to the need to analyze the spousal benefit issue under existing Title VII principles, Congress did not say that its new definition had no applicability; it merely acknowledged that the new definition did not by itself resolve the question. I believe Congress meant to substitute its definition of sex discrimination for the Courts within the existing Title VII analytical framework, for the new definition was created “for title VII purposes,” Senate Report at 6, and was intended to “apply to all aspects of employment,” House Report at 4, 1978 U.S.Code Cong. & Ad.News at 4752. That analytical framework includes the principles that fringe benefits must be awarded nondiscriminatorily, see Title VII, section 703(a)(1), 42 U.S.C. § 2000e-2(a)(1) (1976), and that men as well as women are protected from sex discrimination, see Diaz v. Pan American World Airways, Inc., 442 F.2d 385, 386 (5th Cir.), cert. denied, 404 U.S. 950, 92 S.Ct. 275, 30 L.Ed.2d 267 (1971).2 As I argued in Part IA above, these principles, with the incorporation of the new definition created by the statute, prohibit the use of benefit plans like Joslyn’s. See also Note, Spousal Benefits Un*1487der the Pregnancy Discrimination Act, 50 Geo.Wash.L.Rev. 827, 837-45 (1982); Comment, Spousal Benefits and the Pregnancy Discrimination Act of 1978, 13 Seton Hall L.Rev. 323, 349-51 (1983).
The majority insists that because male employees were not the focus of Congress’s concern when it enacted the PDA, the PDA should not be interpreted in a way that would benefit men. But I have seen no evidence that Congress wanted to override the general principle that Title VII protects men and women equally. The question is not whether Congress intended to benefit female employees to the exclusion of male employees; Congress reaffirmed the Title VII principle of equal treatment, and simply corrected the Supreme Court’s view of what constitutes equality.
Ill
Even if the language and legislative history of the PDA provided unclear guidance on this issue, which I do not believe to be the case, the court must consider the inter-pretational weight of the Equal Employment Opportunity Commission (“EEOC”) guidelines that construe the statute. On April 20, 1979, the EEOC adopted final interpretive guidelines on sex discrimination in response to the PDA. 44 Fed.Reg. 23,804 (April 20, 1979) (codified at 29 C.F.R. § 1604.10 (1982)). The guidelines, which provide that “[disabilities caused or contributed to by pregnancy ... shall be treated the same as disabilities caused or contributed to by other medical conditions, under any health or disability insurance or sick leave plan available in connection with employment,” 29 C.F.R. § 1604.10(b) (1982), are substantially identical to the pre-PDA guidelines, 29 C.F.R. § 1604 (1978), which Congress expressly endorsed. See House Report at 2, 1978 U.S.Code Cong. & Ad.News at 4750; Senate Report at 2. The new guidelines also append a series of questions and answers that apply the general standard in specific circumstances; the answers are almost invariably provided by the rule that “if pregnancy-related conditions are treated the same as other disabling conditions, the amendment is satisfied.” 1 A. Larson & L. .Larson, Employment Discrimination § 38.21(c), at 8-24 (1982). Included in this litany is the question presented in the present ease. 29 C.F.R. § 1604 app., Questions 21 & 22 (1982).3
EEOC guidelines are ordinarily entitled to be accorded great weight. See, e.g., Griggs v. Duke Power Co., 401 U.S. 424, 433-34, 91 S.Ct. 849, 854-55, 28 L.Ed.2d 158 (1971) (“The administrative interpretation *1488of the Act by the enforcing agency is entitled to great deference.”). This principle of deference was weakened in Gilbert because the EEOC guidelines then in effect were not a contemporaneous interpretation of the act, contradicted the agency’s earlier interpretation and conflicted with another agency’s interpretation. 429 U.S. at 141-45, 97 S.Ct. at 411-412. None of those obstacles is present here. The current guidelines were contemporaneous, and the conflict that the Court in Gilbert saw between the EEOC’s interpretation and the Wage and Hour Administrator’s interpretation of the Equal Pay Act, see id. at 145, 97 S.Ct. at 412, was expressly removed in the PDA itself. See 42 U.S.C. § 2000e(k) (Supp. IV 1980). The majority sees conflict between the agency’s current position that the PDA has force in the present ease and its position in the introductory remarks to its guidelines that existing Title VII principles must be consulted. I do not view those positions as contradictory for the reasons stated in Part II above: the PDA does not answer the issue directly, but only within the larger Title VII framework. Finally, I-also disagree with the majority’s argument that the EEOC’s interpretation is unsupported by legislative history for the reasons stated in Part II. Indeed, Congress’s express endorsement of the prior EEOC guidelines is strong evidence that the nearly identical current guidelines are correct. I conclude that there is no reason not to give the EEOC guidelines great deference. See Note, Spousal Benefits Under the Pregnancy Discrimination Act, 50 Geo.Wash.L.Rev. 827, 837-38 (1982); Comment, Spousal Benefits and the Pregnancy Discrimination Act of 1978, 13 Seton Hall L.Rev. 323, 352 (1983). The guidelines therefore reinforce the conclusion I draw from the PDA’s language and legislative history.
IV
Neither Title VII nor the PDA requires an employer to provide employees fringe benefits; they simply require that any benefits it chooses to provide be furnished on a sex-neutral basis. In enacting the PDA Congress rejected the Supreme Court’s view that excluding benefits for pregnancy-related disabilities from an otherwise comprehensive disability plan is sex-neutral. It is no more neutral when the disability plan covers employees’ spouses and excludes pregnancy: because the sexes of the employee and spouse are directly correlated, and the benefits paid to the spouse are part of the employee’s benefits, the exclusion discriminates against male employees. I reach this conclusion by substituting the PDA definition of sex discrimination for the Gilbert definition, which Congress rejected, within the Title VII framework; the legislative history of the PDA reveals that this is the proper mode of analysis. My conclusion is buttressed by the EEOC guidelines, which deserve great deference. I therefore dissent.

. It does not matter if the plan does not distinguish males because of their maleness; it is sufficient to invoke Title VII that the basis for the distinction is associated with one sex or has a disparate impact on employees of one sex. See 1 A. Larson & L. Larson, Employment Discrimination §§ 12.10-12.A50 (1982).


. One of the reasons the majority rejects the view of Senator Bayh, quoted above, that “existing Title VII principles” would forbid the treatment of pregnancy differently than other disabilities, is that his reference to the “history of sex discrimination cases under the 14th amendment,” 123 Cong.Rec. 29,642 (1977), indicates that he misunderstood those principles, *1487as Geduldig v. Aiello, 417 U.S. 484, 94 S.Ct. 2485, 41 L.Ed.2d 256 (1974), demonstrates. Senator Bayh’s remark seems to me to indicate something quite different: that the “existing principles” refer not to the rejected rationale that Gilbert shares with Geduldig but to the broader principles of sex neutrality that Title VII and the fourteenth amendment share. See, e.g., Califano v. Goldfarb, 430 U.S. at 207-08, 97 S.Ct. at 1027 (spousal benefits are part of employee’s compensation, which must be paid on a sex-neutral basis for equal protection purposes); Craig v. Boren, 429 U.S. 190, 197-99, 97 S.Ct. 451, 456-458, 50 L.Ed.2d 397 (1976) (equal protection clause of fourteenth amendment protects men as well as women).


. 21. Q. Must an employer provide health insurance coverage for the medical expenses of pregnancy-related conditions of the spouses of male employees? Of the dependents of all employees?
A. Where an employer provides no coverage for dependents, the employer is not required to institute such coverage. However, if an employer’s insurance program covers the medical expenses of spouses of female employees, then it must equally cover the medical expenses of spouses of male employees, including those arising from pregnancy-related conditions.
But the insurance does not have to cover the pregnancy-related conditions of non-spouse dependents as long as it excludes the pregnancy-related conditions of such non-spouse dependents of male and fémale employees equally.
22. Q. Must an employer provide the same level of health insurance coverage for the pregnancy-related medical conditions of the spouses of male employees as it provides for its female employees?
A. No. It is not necessary to provide the same level of coverage for the pregnancy-related medical conditions of spouses of male employees as for female employees. However, where the employer provides coverage for the medical conditions of the spouses of its employees, then the level of coverage for pregnancy-related medical conditions of the spouses of male employees must be the same as the level of coverage for all other medical *1488conditions of the spouses of female employees. For example, if the employer covers employees for 100 percent of reasonable and customary expenses sustained for a medical condition, but only covers dependent spouses for 50 percent of reasonable and customary expenses for their medical conditions, the pregnancy-related expenses of the male employee’s spouse must be covered at the 50 percent level.